Name: Commission Regulation (EEC) No 2920/90 of 10 October 1990 amending Regulation (EEC) No 1062/87 on provisions for the implementation of the Community transit procedure and for certain simplifications of that procedure
 Type: Regulation
 Subject Matter: organisation of transport;  tariff policy;  transport policy
 Date Published: nan

 No L 279/20 Official Journal of the European Communities 11 . 10 . 90 COMMISSION REGULATION (EEC) No 2920/90 of 10 October 1990 amending Regulation (EEC) No 1062/87 on provisions for the implementation of the Community transit procedure and for certain simplifications of that procedure THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 222/77 of 13 December 1976 on Community transit (') as last amended by Regulation (EEC) No 474/90 (2), and in parti ­ cular Article 57 thereof, Whereas Commission Regulation (EEC) No 1062/87 (3), as last amended by Regulation (EEC) No 1429/90 {% contains, inter alia, provisions peculiar to the Commu ­ nity transit procedure for the carriage of goods by rail as well as provisions relating to the document used to esta ­ blish the Community status of goods which are not trans ­ ported under the internal Community transit procedure ; Whereas, because of the development of road-rail trans ­ port and for the purposes of such development it has appeared necessary to provide that, in agreement with the railways, the latter assume liability for th? payment of duties and other charges in certain situations peculiar to this type of transport ; Whereas it has been found useful, in the light of the progressive completion of the internal market to simplify the means of establishing the Community status of goods by allowing the use of commercial documents for this purpose ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on the Movement of Goods, status of goods which are not being moved under the internal Community transit procedure, shall be drawn up on a form which conforms to copy 4 of the specimen in Annex I to Regulation (EEC) No 679/85 or to copy 4/5 of the specimen in Annex II to the said Regulation.' 2. After Article 61 , the following subtitle and Article 61 (a) are inserted : 'Combined road-rail transport Article 61a Where a consignment of goods being carried by combined road-rail transport under cover of one or more Community transit documents is accepted by the railways in a rail terminal and is loaded on wagons, the railway authorities shall assume liability for payment of duties and other charges where offences or irregulari ­ ties occur during the journey by rail, if there is no valid guarantee in the country where the offence or irregularity has occurred or is deemed to have occurred, and if it is not possible to recover such amounts from the principal .' 3 . After Article 96, Chapter III comprising Articles 96a and 96b, is inserted : 'CHAPTER III : USE OF A DOCUMENT OTHER THAN THE DOCU ­ MENT T 2 L Article 96a 1 . Without prejudice to the conditions set out in Articles 82 and 83, the Community status of goods shall be established under the conditions referred to in this Article, by the production of an invoice, or a trans ­ port document. 2 . The invoice or transport document referred to in paragraph 1 must include at least the full name and address of the consignor/exporter or the declarant where the declarant is not the consigner/exporter, the quantity, kind, marks and numbers of the packages, the description of the goods and the gross mass in kilograms and, where necessary, the numbers of the containers. The declarant must indicate clearly on the invoice or transport document the symbol T 2 L, accompanied by his signature. HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1062/87 is amended as follows : 1 . Article 1 (7) is replaced by the following : 'Without prejudice to the provisions of Article 96a, the document referred to in Article 6 (3) of Regulation (EEC) No 678/85, which certifies the Community (') OJ No L 38 , 9 . 2. 1977, p. 1 . O OJ No L 51 , 27. 2. 1990, p. 1 . 0 OJ No L 107, 22. 4 . 1987, p. 1 . (4) OJ No L 137, 30 . 5 . 1990, p. 21 I 11 . 10. 90 Official Journal of the European Communities No L 279/21 5. The provisions of this Article shall apply only where the invoice or transport document covers solely Community goods and do not apply to cases covered by Article 88. Article 96b As far as the authorized consignor referred to in Article 89 is concerned, the provisions of Chapter II shall apply mutatis mutandis to the invoice or trans ­ port document used to establish the community status of goods in accordance with the provisions of Article 96a ( 1 ), (2) and (5).' 3. Where the person concerned wishes to benefit from the provisions of this Article, the invoice or transport document duly filled in and signed by the person concerned shall, on his application, be authen ­ ticated by the customs authorities of the Member State of departure. That authentification must include the references contained in Article 84 (2) (a). 4. If the total value of the Community goods covered by the invoice or transport document filled in and signed in accordance with paragraph 2, does not exceed ECU 4 800 the person concerned is not required to present that invoice or transport document for authentification by the customs authorities of the Member State of departure. In the case referred to in the first subparagraph, the invoice or transport document must include, in addi ­ tion to the information set out in paragraph 2, the office of the Member State of departure. Article 2 This Regulation shall enter into force on 1 March 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 October 1990. For the Commission Ray MAC SHARRY Member of the Commission